Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doolan (US 2018/0338622) in view of Wenzel (US 6095607).
Claim 1- Doolan teaches an adjustable chair comprising: a user support platform assembly (130, 140), the user support platform assembly comprising a first platform portion (131) and a pair of pivot mechanisms (angled link plates, not designated), each of the pair of pivot mechanisms (shown best in fig. 1, 3, & 11) being firstly and pivotally attached to laterally opposed posterior portions (133A-B) of the first platform portion (fig. 3), upper pivot axes (not designated) of the pair of pivot mechanisms thereby being axially aligned at the first platform portion along a first posterior pivot axis of rotation (through portions 133A-B);
a posterior leg assembly, the posterior leg assembly comprising laterally opposed leg portions (122A-B), and the pair of pivot mechanisms (fig. 3) being secondly and pivotally attached to the leg portions, lower pivot axes (162A) of the pair of pivot mechanisms thereby being axially aligned at the leg portions at a second posterior pivot axis of rotation; and 
an anterior leg assembly, the anterior leg assembly comprising laterally opposed anterior leg portions (112A-B), and the anterior leg portions being pivotally attached to laterally opposed anterior portions (170A-B) of the first platform portion (131) along a first anterior pivot axis of rotation (171A-B), the anterior leg assembly being pivotally attached to the posterior leg assembly at a second anterior pivot axis of rotation (128A-B);
wherein the first support platform (seat) is for supporting a user thereupon, and the anterior and posterior leg assemblies (112, 122) are for enabling the user to change the chair between folded (fig. 7A) and unfolded positions (fig. 1).

The difference between Doolan and the claimed invention is Doolan fails to teach a height adjustable chair.

Wenzel teaches a height adjustable chair for enabling a user to vary a select user support height thereof, the height adjustable comprising: 
a posterior leg assembly, the posterior leg assembly comprising laterally opposed upper posterior leg portions (22), laterally opposed lower posterior leg portions (46) extendable relative to the upper posterior leg portions, and a posterior locking mechanism (fig. 2) for locking the lower posterior leg portions in extended relation relative to the upper posterior leg portions; and 
an anterior leg assembly, the anterior leg assembly comprising laterally opposed upper anterior leg portions (21), laterally opposed lower anterior leg portions (44) extendable relative to the upper anterior leg portions, and an anterior locking mechanism (fig. 2) for locking the lower anterior leg portions in extended relation relative to the upper anterior leg portions, the upper anterior leg portions being pivotally attached to laterally opposed anterior portions of a first platform (16) portion along a first anterior pivot axis of rotation (30); 
wherein the anterior and posterior leg assemblies are for enabling the user to vary the height of the first support platform relative to a support surface (col. 3: 33-37), and for enabling the user to select a user support height thereof relative to the support surface.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg assemblies of Doolan with upper and lower leg portions, as taught by Wenzel, in order to provide height adjustment to Doolan’s adjustable chair.
 
Claim 2- Doolan and Wenzel teach the height adjustable chair of claim 1, wherein Doolan teaches the user support platform assembly (130, 140) would comprise a second platform portion (141), the second platform portion being pivotally attached to the first platform portion (131) at the first posterior pivot axis of rotation (shown best in fig. 3, 4B) of laterally opposed posterior portions (133A-B).  
Claims 3 and 8- Doolan and Wenzel teach the height adjustable chair of claim 2, wherein Doolan teaches the user support platform assembly would comprise laterally opposed third platform portions (150A-B), the laterally opposed third platform portions (armrests) being pivotally attached to laterally opposed portions of the second platform portion (fig. 3) along a third posterior pivot axis of rotation (157A-B); and wherein the first, second, and third posterior pivot axes of rotation are cooperable with the first and second anterior pivot axes of rotation (171A-B, 128A-B) to enable the user to collapse the height adjustable chair into a collapsed configuration (¶ 136) for ease of transport and storage.  
Claim 4- Doolan and Wenzel teach the height adjustable chair of claim 1 wherein Doolan teaches the anterior leg assembly (112) would comprise an anterior crossmember (114) and the posterior leg assembly would comprise a posterior crossmember (not shown, ¶ 54), the anterior crossmember maintaining a fixed first anterior distance between the lower anterior leg portions and the posterior crossmember maintaining a fixed first posterior distance between the lower posterior leg portions.  
  Claim 5- Doolan and Wenzel teach the height adjustable chair of claim 1 wherein Wenzel teaches the anterior locking mechanism (fig. 2) extends intermediate lower portions (comprising an anterior series of aligned holes 52) of the upper anterior leg portions and the posterior locking mechanism (fig. 2) extends intermediate lower portions (comprising a posterior series of aligned holes 52) of the upper posterior leg portions, the anterior locking mechanism maintaining a fixed second anterior distance between the upper anterior leg portions (via selection of coaxial opposing holes 52 of the opposing anterior intermediate portions), the posterior locking mechanism maintaining a fixed second posterior distance between the upper posterior leg portions (via selection of coaxial opposing holes 52 of the opposing posterior intermediate portions).
Claim 6- Doolan and Wenzel teach the height adjustable chair of claim 1 wherein Doolan teaches the anterior leg assembly extends in an anterior leg plane and the posterior leg assembly extends in a posterior leg plane, the anterior leg plane being angled relative to the posterior leg plane at a select oblique angle (fig. 3 substantially teaches an acute angle between the leg assemblies).  Doolan does not explicitly disclose that the select oblique angle is between 50 and 55 degrees.  However, the specific angle range claimed is considered a matter of design choice wherein, according to the teaching provided by the illustrations of the angled arrangement between the leg assemblies, it follows that routine experimentation and customization would allow for the angle range as recited.
Claim 7- Doolan and Wenzel teach the height adjustable chair of claim 6 wherein Wenzel teaches a vertical height between the first platform portion (seat) to a first lower portion of the lower anterior leg portions (seat height relative to ground/floor surface, the minimum height shown in fig. 5) provides a first quotient value (of about 6-10 in., col. 3: 5-8).  Doolan illustrates (fig. 1) that there is a horizontal distance between a second lower portion of the lower anterior leg portions to a first lower portion of the lower posterior leg portions provides a second quotient value (a distance between the ground-engaging ends of the leg assemblies). Doolan and Wenzel do not explicitly teach a ratio of the first quotient value to the second quotient value being between .60 when in a minimum chair height configuration and .75 when in a maximum chair height configuration.  However, similar to the claimed angle range in claim 6, the specific values for the various selectable seat heights and the leg assemblies’ distance is also considered a matter of design choice since it would have been obvious to one of ordinary skill in the art to perform routine experimentation and customization to yield suitable dimensions for providing a stable and operable height-adjust collapsible chair.  Accordingly, it follows that the routine experimentation would allow for the claimed ratio; and the claimed values and ratio have not been identified as being a critical or significant feature for yielding a different function of the height adjustable chair or patentable distinction form the prior art, in light of the specification (pg. 17-18).
 
Claim 9- Doolan teaches an adjustable chair comprising: a user support platform assembly (130, 140), the user support platform assembly comprising a first platform portion (131) and a pair of pivot mechanisms (angled link plates, not designated), each of the pair of pivot mechanisms (shown best in fig. 1, 3, & 11) being firstly and pivotally attached to laterally opposed posterior portions (133A-B) of the user support platform portion (fig. 3), the pair of pivot mechanisms thereby being axially aligned at the first platform portion (131) along a first pivot axis of rotation (through portions 133A-B);
a posterior leg assembly, the posterior leg assembly comprising laterally opposed leg portions (122A-B), and the pair of pivot mechanisms (fig. 3) being secondly and pivotally attached to the leg portions (via pivots 162A), the pair of pivot mechanisms thereby being axially aligned at the leg portions at a second pivot axis of rotation (through pivots 162A); and 
an anterior leg assembly, the anterior leg assembly comprising laterally opposed anterior leg portions (112A-B), and the anterior leg portions being pivotally attached to laterally opposed anterior portions (170A-B) of the first platform portion (131) along a third pivot axis of rotation (through pivots 171A-B);
wherein the first support platform (seat) is for supporting a user thereupon, and the anterior and posterior leg assemblies (112, 122) are for enabling the user to change the chair between folded (fig. 7A) and unfolded positions (fig. 1).

The difference between Doolan and the claimed invention is Doolan fails to teach a height adjustable chair.

Wenzel teaches a height adjustable chair for enabling a user to vary a select user support height thereof, the height adjustable comprising: 
a posterior leg assembly, the posterior leg assembly comprising laterally opposed lower posterior leg portions (46), laterally opposed upper posterior leg portions (22) extendable relative to the lower posterior leg portions, and a posterior locking mechanism (fig. 2) for locking the upper posterior leg portions in extended relation relative to the lower posterior leg portions; and 
an anterior leg assembly, the anterior leg assembly comprising laterally opposed lower anterior leg portions (44), laterally opposed upper anterior leg portions (21) extendable relative to the lower anterior leg portions, and an anterior locking mechanism (fig. 2) for locking the upper anterior leg portions in extended relation relative to the lower anterior leg portions, the upper anterior leg portions being pivotally attached to laterally opposed anterior portions of a first platform (16) portion along a third pivot axis of rotation (30); 
wherein the anterior and posterior leg assemblies are for enabling the user to vary the height of the first support platform relative to a support surface (col. 3: 33-37), and for enabling the user to select a user support height thereof relative to the support surface.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg assemblies of Doolan with upper and lower leg portions, as taught by Wenzel, in order to provide height adjustment to Doolan’s adjustable chair.
 
Claim 10- Doolan and Wenzel teach the height adjustable chair of claim 9, wherein Doolan teaches the user support platform assembly (130, 140) would comprise a second platform portion (141), the second platform portion being pivotally attached to the first platform portion (131) at the first pivot axis of rotation (shown best in fig. 3, 4B) through laterally opposed posterior portions (133A-B).  
Claims 11 and 13- Doolan and Wenzel teach the height adjustable chair of claim 10, wherein Doolan teaches the user support platform assembly would comprise laterally opposed third platform portions (150A-B), the laterally opposed third platform portions (armrests) being pivotally attached to laterally opposed portions of the second platform portion (fig. 3) along a fourth pivot axis of rotation (157A-B); and wherein the first, second, third and fourth pivot axes of rotation are cooperable to enable the user to collapse the height adjustable chair into a collapsed configuration (¶ 136) for ease of transport and storage.  
Claim 12- Doolan and Wenzel teach the height adjustable chair of claim 9, wherein Doolan teaches the anterior leg assembly (112) would comprise at least one anterior crossmember (114) and the posterior leg assembly would comprise at least one posterior crossmember (not shown, ¶ 54), the at least one anterior crossmember maintaining a fixed first anterior distance between the lower anterior leg portions and the at least one posterior crossmember maintaining a fixed first posterior distance between the lower posterior leg portions.  

Claim 14- Doolan teaches an adjustable chair comprising: a user support platform assembly (130, 140), the user support platform assembly comprising a first platform portion (131); a posterior leg assembly and an anterior leg assembly;
wherein the first support platform (seat) is for supporting a user thereupon, and the anterior and posterior leg assemblies (112, 122) are for enabling the user to change the chair between folded (fig. 7A) and unfolded positions (fig. 1).

The difference between Doolan and the claimed invention is Doolan fails to teach a height adjustable chair. 
Wenzel teaches a height adjustable chair comprising: 
a posterior leg assembly, the posterior leg assembly comprising posterior leg portions (46, 22) extendable relative to one another and a posterior locking mechanism (fig. 2) for locking the posterior leg portions in extended relation relative to one another; and 
an anterior leg assembly, the anterior leg assembly comprising anterior leg portions (44, 21) extendable relative to one another;
wherein the anterior and posterior leg assemblies are for enabling the user to vary the height of the first support platform relative to a support surface (col. 3: 33-37), and for enabling the user to select a user support height thereof relative to the support surface.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg assemblies of Doolan with upper and lower leg portions, as taught by Wenzel, in order to provide height adjustment to Doolan’s adjustable chair.

Claims 15 and 17- Doolan and Wenzel teach the height adjustable chair of claim 14, wherein Doolan teaches the user support platform assembly would comprise a second platform portion (141) and laterally opposed third platform portions (150A-B); and also comprise a series of pivot axes (133A-B, 162A, 171A-B, 157A-B), the series of pivot axes enabling the user to collapse the height adjustable chair into a collapsed configuration (¶ 136) for ease of transport and storage.  
 
Claim 16- Doolan and Wenzel teach the height adjustable chair of claim 14, wherein Doolan teaches the anterior leg assembly (112) would comprise at least one anterior crossmember (114) and the posterior leg assembly would comprise at least one posterior crossmember (not shown, ¶ 54), the at least one anterior crossmember maintaining a fixed first anterior distance between the anterior leg portions and the at least one posterior crossmember maintaining a fixed first posterior distance between the posterior leg portions.  
Claim 20- Doolan and Wenzel teach the height adjustable chair of claim 14, wherein Wenzel teaches that the posterior leg assembly and the anterior leg assembly would each comprise a series of telescopic leg segments (46, 22, 44, 21) for enabling the user to selectively vary the height of the first platform portion relative to the support surface.  
 
 
Claim(s) 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2007/0144831) in view of Wenzel (US 6095607).
Claim 14- Cole teaches an adjustable chair (collapsible) comprising: a user support platform assembly (40), the user support platform assembly comprising a first platform portion (68); a posterior leg assembly (24), the posterior leg assembly comprising posterior leg portions (14, 14); and an anterior leg assembly (20, 28), the anterior leg assembly comprising anterior leg portions (12, 12); wherein the first support platform supports a user thereupon, and the leg assemblies enable the user to collapse the chair into a compact position (fig. 3).  
The difference between Cole and the claimed invention is Cole fails to teach a height adjustable chair.
Wenzel teaches a height adjustable chair comprising: a posterior leg assembly, wherein the posterior leg assembly comprises posterior telescoping leg portions (46, 22) extendable relative to one another and a posterior locking mechanism (fig. 2) for locking the posterior leg portions in extended relation relative to one another; and an anterior leg assembly, wherein the anterior leg assembly comprises anterior leg portions (44, 21) extendable relative to one another; the anterior and posterior leg assemblies enable the user to vary the height of the first support platform relative to a support surface (col. 3: 33-37), and enable the user to select a user support height thereof relative to the support surface.  Wenzel teaches that configuring each leg portion of the chair to be telescoping leg segments facilitates adjustment of the chair to a varying of positions above a ground/floor surface; as well as additionally facilitating use of the chair on uneven ground surfaces.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg assemblies of Cole with telescoping leg portions, as taught by Wenzel, in order to provide height adjustment to Cole’s adjustable chair.

Claim 18- Cole and Wenzel teach the height adjustable chair of claim 14, comprising a series of steps (46, 58) taught by Cole (fig. 1), wherein the series of steps enables the user to more readily access the first platform portion (68) when the height adjustable chair is in an elevated configuration relative to the support surface.  
Claim 19- Cole and Wenzel teach the height adjustable chair of claim 14, comprising an anterior-to-posterior leg assembly crossmember mechanism (44) taught by Cole, wherein the anterior-to-posterior leg assembly crossmember mechanism maintains a fixed leg distance between the anterior leg assembly and the posterior leg assembly when in a user-support configuration.  
Claim 20- Cole and Wenzel teach the height adjustable chair of claim 14, wherein Wenzel teaches that the posterior leg assembly and the anterior leg assembly would each comprise a series of telescopic leg segments (46, 22, 44, 21) for enabling the user to selectively vary the height of the first platform portion relative to the support surface.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636